Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 7-9, 12-18, 20, are pending in this application.
Claims 2-6, 10-11, 19, are deleted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 7-9, 12-18, 20, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The glycogen synthase inhibitor and anti-sense oligonucleotide are non-limiting because the claims embraced all the applicable inhibitors and anti-sense oligonucleotides that are known today and those that may be discovered in the future. While some inhibitors and anti-sense oligonucleotides are known in the art, not all the inhibitors and anti-sense nucleotide, embraced by the claims are known. In addition, how to make all the inhibitors and anti-sense oligonucleotides embraced by the claims are not disclosed in the specification. 
Guaiacol is the only example of glycogen synthase inhibitor cited in the specification. No example is disclosed for anti-sense oligonucleotide. Guaiacol is not commensurate in scope with inhibitors and anti-sense oligonucleotides embraced by the claims. There is no evidence in the specification that established correlation between the specification disclosure and the claims. See Ex parte Mass, 9 USPQ2d 1746, (1987).   
To ascertain the applicable glycogen synthase inhibitors and anti-sense oligonucleotides, one must read the specification and other external sources into the claims contrary to several precedent decisions by the US courts. Appropriate correction is required.
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.


Claim 1-2, 7-9, 12-18, 20, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For the reasons set forth above applicant fails to particularly point out and distinctly claim the subject matter, which the applicant regards as the invention. Appropriate correction is required.
The claims embraced all the inhibitors and anti-sense oligonucleotides that are known today and those that may be discovered in the future. Hence, they are indefinite.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 16, is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 16, improperly depends from claim 1, which is a method of use. Under the US patent practice, the composition of a compound must depend from the compound claim. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Response
Applicant's arguments filed 4/29/22 have been fully considered but they are not persuasive. Applicant contends a specification must provide sufficient detail and that such is a fact-based inquiry, citing many case laws in support thereof is true.  However, the instant specification fails to provide sufficient details of the compounds applicable in the method of use. After fact-finding, there is insufficient detailed description of the invention because glycogen synthase inhibitors and anti-sense oligonucleotides are not defined explicitly in the specification. How to make or where to obtain each applicable glycogen synthase inhibitor and anti-sense oligonucleotide are not disclosed.
With reference to MPEP 2163(I), the broadest reasonable interpretation of the claims in view of the specification is that they embraced all glycogen synthase inhibitors and anti-sense oligonucleotides, known today and those that may be discovered in the future. Therefore, applicant fails to provide conclusive evidence that applicant was in possession of the scope of the invention at the time the application was filed. Applicant fails to describe the invention with sufficient details so as to avoid infringement of any patent arising therefrom.
With reference to MPEP 2163(II), though the claims are method of use, a compound is required to perform the method. Therefore, a compound is inherent in a method of use. The compound must be disclosed, how to make it or where to obtain it must be disclosed. In the instant, only the inventor knowns the glycogen synthase inhibitors and anti-sense oligonucleotides, how to make them or where to obtain them.
The instant invention is an invitation to a skilled artisan to perform experiments using any known procedure to identify glycogen synthase inhibitors and anti-sense oligonucleotides. There is no conclusive evidence such experiments would be successful. If successful the user would be correctly designated the inventor.
Applicant describes the diseases, diagnoses and mechanisms of actions of the compounds, pages 7-9, and asserts such are evidence of possession of the invention. The description of diseases, diagnoses and mechanisms of actions are not the same as explicit definitions of the glycogen synthase inhibitors and anti-sense oligonucleotides that are applicable in the claimed method, how to make them or where to obtain them. 
Applicant asserts it is not clear why the claims include glycogen synthase inhibitors and anti-sense oligonucleotides that may be discovered in the future. Just because it is not clear to applicant does not mean it is not clear to other skilled artisans in the art. Applicant may use some consultation or call the Examiner if needs be. A broad claim is not indefinite if the metes and bound of the claim can be ascertain. The instant invention is an invitation to a skilled artisan to perform experiments using any known procedure to identify glycogen synthase inhibitors and anti-sense oligonucleotides that are applicable in the method of use.  Such may be performed way in the future.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-9, 12-18, 20, are rejected under 35 U.S.C. 103(a) as being unpatentable over Christos et al., J. Mol. Med. (2016) 94: 137-154, in view of Ardourel et al., Canc. Biology & Therapy (2007) Vol. 6(5), pp. 719-723; Bhanot et al., (2015), 29:1555-1563 and Akman et al., WO 2017/120420 A1 (effective filed date 6/1/16). 
Applicant claims a method of treating cancer comprising administration of a glycogen synthase inhibitor or an anti-sense oligonucleotide that regulate glycogen synthesis. In preferred embodiments specific cancers are claimed (claims 1, 9, 17, 20), the inhibitor is guaiacol (claims 8, 20), the composition that is useful in the method (claim 16) and combination therapy (claims13-15, 18). Applicant also claim DAB is a glycogen phosphorylase inhibitor (claim 19).
Determination of the scope and content of the prior art (MPEP 2141.01 
Christos Zois et al., teach several glycogen synthase (GS) inhibitors useful for treating cancers. Christos et al., also teach details of the synthesis and degradation of glycogen by GS and glycogen phosphorylase (GP) respectively. AMPK activators are disclosed in combination with GS inhibitors for controlling glycogen metabolism. See the entire document, particularly the title, pages 139-142 and figures 1-3.
Christos Zois et al., teach glycogen degradation is activated by GP leading to blood hyperglycemia. That DAB and its analogues inhibit GP, leading to reduction of blood glucose.  However, DAB is the potent inhibitor of GP. DAB also inhibits glycogen synthase indirectly. See the entire document, particularly active sites inhibitors.
Ardourel et al., disclosed anti-sense GS cDNA inhibits GS in the treatment of glioma cells, pp. 722, last ¶. See the entire document, particularly abstract, introduction and discussion. 
Bhanot et al., teach cancer genomic data shows increased glycogen in cancers and is associated with poor survival in acute myeloid leukemia cells and that leukemic cells sustain aberrant proliferation by suppressing excess AMPK activity through elevated glycogen. Bhanot et al., teach inhibition of GS and activation of AMPK leads to significant growth suppression. See the entire document, particularly abstract, introduction, results and discussion.
Akman et al., teach a method of treating glycogen storage diseases by preventing the synthesis and/or breakdown of glycogen comprising administration of guaiacol. See the entire document, particularly abstract, introduction, summary, results and discussion.
Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
The difference between the instant invention by Christos et al., and Bhanot et al., is that applicant administered non-specific inhibitors or anti-sense oligonucleotides.  Also applicant claims specific cancers and combination therapy.
The difference between the instant invention and Ardourel et al., is that the prior art teaches treatment of glioma, while applicant claims cancer and other specific cancers. Also applicant claims combination therapy.
The difference between the instant invention and Akman et al., is that the prior art teaches treatment of glycogen storage diseases, while applicant claims cancer.  Also applicant claims specific cancers and combination therapy.
Finding of prima facie obviousness---rational and motivation (MPEP 2142.2413)
“[R]eason, suggestion, or motivation to combine may be found explicitly or implicitly: 1) in the prior art references themselves; 2) in the knowledge of those of ordinary skill in the art that certain references, or disclosures in those references, are of special interest or importance in the field; or 3) from the nature of the problem to be solved.” Ruiz v. A.B. Chance Co., 234 F.3d 654, 665; 57 USPQ2d 1161 (Fed. Cir. 2000); see In re Dembiczak, 175 F.3d 994, 999; 50 USPQ2d 1614 (Fed. Cir. 1999). Also, KSR instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was filed. 550 U.S. at 415. In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
In the instant, the motivation is from the teachings of the prior arts and from applicant’s desire to avoid the prior arts.
GS inhibitors, e.g. guaiacol and DAB are disclosed by the prior arts. Having known that GS inhibitors are useful for treating cancer, one of ordinary skill would have known and be motivated to treat cancer with GS inhibitors at the time the invention was made.  The term cancer by, e.g. Christos et al., embraced the instantly claimed cancers in claims 1, 9, 17, 20.  There is no negative teaching by Christos et al., or Bhanot et al., away from the claimed cancers. The selection of any cancer is an obvious modification available for the preference of an artisan.  The motivation is to avoid the prior arts. There is reasonable expectation of success because the inventions are in the same field of endeavor. 
The claims are not patentable under the US patent practice because, the combination of non-patentable inventions is not patentable. GS inhibitors, e.g. guaiacol, DAB and anti-sense nucleotides are well-known in the art.  Their application in the treatment of cancer are well-known.  They were in the public domain prior to the time the invention was made. Applicant has done no more than combine separate but well-known inventions. While the combination may perform a useful function, it did no more than what they would have done separately. In re Anderson, 396 U.S. 57, 163 USPQ 673 (1969) cited in KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007).  
A combination of known elements is prima facie obvious if one of ordinary skill would have recognized an apparent reason to combine them and would have known how to do so. Ecolab, Inc. v. FMC Corp., 91 USPQ2d 1225, 569 F.3d 1335 (Fed Cir. 2009).   
When a patent simply arranges old elements with each performing the same function it had been known to perform and yields predictable result, the combination is obvious.  In re Sakraida, 425 US 273, 189 USPQ 449 (1976) cited in KSR, supra.  A patent for such combination “obviously withdraws what is already known into the field of its monopoly.”  Great Atlantic & Pacific Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 187 USPQ 303 (1950), cited in KSR, supra. 
As held in KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007), “when a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability. For the same reason if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.”  
In the instant, it is not beyond the ordinary skill of a Clinician or Scientist to use GS inhibitors and anti-sense nucleotides in treating the specific cancers or use them in the claimed combination therapy. Such are deemed inventions of reasoning not of creativity, KSR, supra.
In the treatments by the prior arts, the inhibitors must necessarily be in the form of compositions and must include a pharmaceutically acceptable carrier. Hence, claim 16 is prima facie obvious from the prior arts. 
Response
Applicant's arguments filed 4/29/22 have been fully considered but they are not persuasive. Applicant contends the GS inhibitors and anti-sense nucleotides disclosed by the prior arts have different mechanism of actions in glycogen metabolism.  Applicant may have discovered a new mechanism of action by the compounds. However, under the US patent practice such is not patentable.  At the time the application was filed treatment of cancers with GS inhibitors and anti-sense nucleotides was in the public domain.  When the compounds are administered per the prior arts they must necessarily go through the instantly claimed mechanism. Such is inherent property of the compounds. It is noted that applicant’s invention is not directed to specific GS inhibitors and anti-sense nucleotides and therefore embraced all the compounds disclosed by the prior arts. 
“An inherent structure, composition or function [of GS inhibitors and anti-sense nucleotides] is not necessarily known.” Schering Corp. v. Geneva Pharm. Inc., 67 USPQ2d 1664, 1667 (Fed. Cir. 2003).   “Insufficient prior understanding of inherent properties of known composition does not defeat finding of [inherency]; insufficient scientific understanding does not defeat showing of inherency; [the instant invention] is no more than showing that [the prior arts] did not recognize function inherently present” in [GS inhibitors and anti-sense nucleotides]. Atlas Powder Co. v IRECO Inc., 51 USPQ2d 1943 (Fed Cir, 1999).  “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for prior art composition, does not render the old composition patentably new to the discoverer, Atlas Powder Co. v IRECO Inc., 51 USPQ2d 1943 (Fed Cir, 1999).  A new use, new function or new property which is inherent in prior art does not make an unpatentable invention patentable. In re Best, 195 USPQ 430 (CCPA, 1977).   
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taofiq A. Solola, whose telephone number is (571) 272-0709. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anna Jiang, can be reached on (571) 272-0627.  The fax phone number for this Group is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.

/TAOFIQ A SOLOLA/                                               Primary Examiner, Art Unit 1625                                                                                                                                                         
May 7, 2022